Citation Nr: 1612494	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a bilateral knee disorder, to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty U.S. Navy from July 1989 to May 2000.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  There have been several prior Board remands,                most recently in March 2014.  

During the course of the appeal by either Board decision, or RO adjudication after Board directed development, service connection has been granted for other claimed conditions -- right ear hearing loss, lumbar spine disability, and right shoulder disorder.  As the benefits sought have been granted in full, those decided matters are no longer on appeal.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral knee condition did not have its onset in service, or within one year of separation, and is not related to his period of active service.  


CONCLUSION OF LAW

The criteria are not met to establish service connection for a bilateral knee disorder to include osteoarthritis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;          and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs) and post-service VA medical records.  There is no indication of outstanding private medical evidence to obtain.                    The Veteran has been provided a VA Compensation and Pension examination in this matter addressing the etiology of a bilateral knee disorder.  

There has been substantial compliance with prior Board remand directives, as well.                   The March 2014 most recent remand request was for the RO to obtain from the National Personnel Records Center (NPRC) a 2003 employment physical examination from the San Juan VA Medical Center (VAMC) where the Veteran then worked.  While the NPRC could not locate that document, as originally stated by the Veteran the employee evaluation diagnosed his hypertension, and he had never mentioned a diagnosis of knee problems.  In any event, medical records from San Juan VAMC dating back to 2003 have already been obtained and which fairly provide an accurate depiction of the Veteran's condition at that time.  Further development measures at this stage would be unnecessary, as the record is sufficiently informed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

There was not additional evidence provided by the Veteran in support of the claim.  He declined an opportunity for a hearing.  There is no indication of further development to complete, including in response to prior remands.  The Board has a sufficient basis upon which to issue a decision. 
Under applicable law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.                38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R.  § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic conditions may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.    38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the available evidence weighs against the claim for service connection for bilateral knee disability, osteoarthritis included.

With regard to in service incurrence, STRs indicate that in April 1982 the Veteran presented with right knee pain for 2 days, with sudden onset and without traumatic injury or previous episodes. He was noted to have full range of motion; and the assessment was pain in the tibial tuberosity, right knee.  Right knee pain reappeared in March 1994, when the Veteran described pain over the previous three weeks precipitated by running. The assessment was rule out tendonitis.  There was no further indication of a problem in service, including at separation in May 2000, where the examination fails to document any knee problems.
  
Post service, VA outpatient treatment records from various VAMCs, dated from 2003 through 2013, including records obtained in connection with the Veteran's employment as a VA police officer, do not independently refer to or otherwise diagnose any knee problems.  

A VA examination was completed in October 2010, during which the Veteran reported having had intermittent bilateral knee pain during his whole military service.  There was no recalled trauma or injury related to the knee.  After physical examination, the diagnosis reached was osteoarthritis of the bilateral knees.  The VA examiner then opined that it was less likely as not that the Veteran's bilateral knee disability had its onset in service.  This was because STRs showed that the Veteran had transitory right knee pain managed conservatively and with no residuals/sequelae  as shown on his interval and retirement physicals.  The condition was most likely due to expected aging process that unfortunately was aggravated by his overweight status.  

Having reviewed the record, the Board is inclined to accept the October 2010 examiner's conclusion which weighs against this claim.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The opinion was based on claims file review, examination of the Veteran, and included a rationale supporting the conclusions reached.  There is no competing medical opinion, nor is there relevant documented evidence or compelling lay testimony not duly considered in providing this opinion.  

Of record are statements by the Veteran that attribute his bilateral knee condition to his service.  The Veteran's statements regarding the cause of his bilateral knee condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a bilateral knee condition, to include osteoarthritis, is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report knee pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his knee conditions were caused are not competent evidence as to a nexus.  

Given that the only competent evidence regarding the etiology of the Veteran's bilateral knee condition weighs against the claim, the claim for service connection for a bilateral knee conditions is denied. Where the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral knee disorder, to include osteoarthritis, is denied.  


REMAND

Prior remand by the Board focused on efforts to obtain a 2003 VAMC employment physical the Veteran had verbally identified at examination, but at this stage after request to the San Juan VAMC and other records depositories did not produce the documents, the Board concludes that further search for the records would be futile.                     The Veteran has already been asked to provide any such documentation in his possession, in accordance with procedure and has been made aware of its unavailability.  See 38 C.F.R. § 3.159(c)(2) (2015).  Further records development is not required on this document.  

Regardless of the availability of the employment document, outpatient records from San Juan VAMC dated from 2003 to 2006 are on file and provide further insight into the Veteran's condition.  Notably, he was diagnosed with hypertensive cardiovascular disease as early as January 2004.  In light of this fact bearing on the Veteran's medical history and it not having been considered by the 2010 VA examiner, the Board directs that the Veteran be provided a new examination.     

Accordingly, this claim is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records and associate them with the Veterans Benefits Management System (VBMS) claims folder.

2. Then forward the file to an appropriate examiner for an opinion related to the Veteran's claim of entitlement to service connection for hypertension.  The claims folder must be provided to and reviewed by the examiner and indication of such review must be made in the examiner's report.  An examination of the Veterans is not required unless deemed necessary by the examiner.

The examiner is requested to opine as to whether the Veteran's diagnosed hypertension at least as likely as not (50 percent or greater probability) had its onset during military service or is otherwise etiologically related to service, or was manifested to a compensable level within one-year of separation from service.  The examiner should indicate having reviewed the Veteran's prior October 2010 VA examination report, as well as the evidence of elevated blood pressure readings in service, and the initial diagnosis of hypertensive cardiovascular disease in January 2004, less than 4 years after separation from service. 

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If the directives specified             in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


